NUMBER 13-18-00334-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CHARLES W. HAYNES AND PAMELA HAYNES,                                      Appellants,

                                           v.

SPIRIT OF TEXAS, SSB,                                                        Appellee.


                       On appeal from the County Court
                         of Burleson County, Texas.


                                     ORDER
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      This cause is before the Court on an “Emergency Motion for Temporary

Restraining Order” filed by appellants Charles W. Haynes and Pamela Haynes after the

close of business on Friday, June 29, 20118. They seek to stay execution of a writ of

possession. Appellants have not filed a bond because they assert that the bond that has

been set by the trial court is excessive. Appellants have not supported their motion with
arguments and authorities or evidence substantiating their assertion that the writ of

execution should be stayed.

      Appellee Spirit of Texas Bank, SSB has filed a letter response to this motion.

Appellee asserts that judgment was entered in its favor on May 23, 2018; the trial court

set a supersedeas bond in the amount of $10,000.00 on June 11, 2018; and appellants

have not filed a bond. Appellee further states that the writ of possession was served on

appellants on June 11, 2018 and that appellants were provided with additional time to

respond. The notice of enforcement of the writ of possession was ultimately posted on

Friday, June 29, 2018.

      Under the Texas Property Code, a “judgment of a county court in an eviction suit

may not under any circumstances be stayed pending appeal unless, within 10 days of the

signing of the judgment, the appellant files a supersedeas bond in an amount set by the

county court.” TEX. PROP. CODE ANN. § 24.007 (West, Westlaw through 2017 1st C.S.).

The record and briefing provided by appellants fail to show that they have filed a

supersedeas bond and further fail to provide us with any possible exception to this

statutory requirement.    Thus, we may not stay the order of eviction.          See id.

Accordingly, the emergency motion for temporary restraining order is DENIED.

      IT IS SO ORDERED.



                                               PER CURIAM

Delivered and filed the
2nd day of July, 2018.



                                           2